                      DISTRICT COURT OF THE UNITED STATES
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:16-cv-00490-FDW

JOHNNIE D. ALLEN,                   )
                                    )
                  Plaintiff,        )
                                    )
            vs.                     )
                                    )                        ORDER
KEVIN INGRAM, et al.,               )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on the Plaintiff’s “Notice of Voluntary Dismissal”

[Doc. 48], in which the Plaintiff moved for voluntary dismissal of this action. The Court construes

Plaintiff’s filing as a motion for voluntary dismissal under Rule 41 of the Federal Rules of Civil

Procedure.

       Under Rule 41, Plaintiff could have filed a notice of dismissal without a court order. See

FED. R. CIV. P. 41(a)(1)(A)(i) (stating that the plaintiff may take a voluntary dismissal without a

court order “before the opposing party serves either an answer or a motion for summary

judgment”). The Defendants in this matter have not answered the Complaint or moved for

summary judgment. In any event, the Court will grant Plaintiff’s motion for voluntary dismissal.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Notice of Voluntary Dismissal [Doc. 48] is GRANTED, and this action

               is dismissed without prejudice.

       2.      The Clerk is instructed to terminate the Defendants’ Motion to Dismiss for Failure

               to Exhaust Administrative Remedies [Doc. 42] and to terminate this action.
                      IT IS SO ORDERED.

Signed: May 8, 2019




                                          2
